Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Status
Claims 1 and 5-12 are pending. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse during a telephonic interview on 01/13/2021. Accordingly, claims 1 and 5-9 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 02/17/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1 and 5-9 in the non-final mailed 10/21/2021 is withdrawn. The amendments to claim 1 have overcome the rejection.
The 103(a) rejection of claims 1 and 5-9 over ‘152 (USPGPub 2012/0123152, Published 05-2012, which is the English equivalent to WO2011003532 (Reference D3 in the Written Opinion for PCT/EP2019/051675)) in the non-final mailed 10/21/2021 has been modified to address the amendments to claim 1. 


Modified Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘152 (USPGPub 2012/0123152, Published 05-2012, which is the English equivalent to WO2011003532 (Reference D3 in the Written Opinion for PCT/EP2019/051675).

Interpretation of Claims
	
    PNG
    media_image1.png
    196
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    782
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    207
    801
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    787
    media_image4.png
    Greyscale

	The claim limitation “determined by GC-MS according to DIN 54232:2010-08”, is not being given patentable weight for the following reasons. The limitation is not an active step and therefore does not further limit the process. Additionally, the limitation does not further limit the instant product. 

Scope of the Prior Art
	152 teaches (par. 134-151) the process to prepare 2,4 and 2,6-toluylene diisocyanate form 2,4 and 2,6-toluylenediamine, phosgene and N2 as seen immediately below.

    PNG
    media_image5.png
    264
    509
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    317
    500
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    272
    498
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    479
    513
    media_image8.png
    Greyscale


Concerning the exclusion of the inert aromatic solvent from the primary amine, 152 teach the amine stream is mixed with nitrogen (Example 1). The is no mention of a solvent. Therefore, the inert aromatic solvent is excluded from the primary amine.	
Concerning the quenching, 152 goes on to teach (par. 47) the use of suitable liquid streams “quenching liquors” to stop the reaching between the amines and the phosgene. This teaching is interpreted to be motivation to use suitable liquid streams to stop the instant reaction. 152 teaches (par. 51) particularly suitable for obtaining the isocyanate selectively from the gaseous reaction mixture are solvents like chlorobenzene and/or dichlorobenzene. This teaching is interpreted to be strong motivation to use chlorobenzene and/or dichlorobenzene in a quenching step to separate the phosgene from the isocyanate to obtain the gas and liquid streams in instant step a).
	Concerning the residence time of between 0.02 to 2 seconds, 152 teaches (par. 40) residence times of between 0.05 to 15 seconds. The instant residence times fall within the residence times taught by 152 (par. 40). 
	Concerning step b), 152 teaches (par. 135) this step.
	Concerning step c), 152 teaches (par. 150) this step with a resulting concentration of the solvent being 0.2 wt% in the phosgene gas.
	Concerning step d), 152 teaches (par. 136) to recycle the phosgene gas stream to the phosgenation reaction.

Concerning claim 6, 152 teaches (par. 35) 1,6-diaminohexane.
	Concerning claim 7, 152 teaches (par. 150) the phosgene gas obtained from the stripping column is withdrawn from the top at 2 bar and teaches (par. 101) temperatures of 5-70C. These pressure/temperature ranges overlap the instant pressure/temperature ranges.
Concerning instant claims 8-9, 152 (par. 150) the phosgene gas is produced from a stripping column having theoretical plates (instant distillation column) and teaches (par. 94) a feed input at the top of the column, wherein liquid phosgene is added and teaches (par. 92) the column having an enrichment section.	

Ascertaining the Difference
	152 does not teach in working example 5 quenching the reaction products, utilizing quench liquids chlorobenzene and/or dichlorobenzene, recycling of the generated gaseous phosgene stream, working up the isocyanate to obtain the product, the instant amine of claim 6, the temperatures of instant claim 7, nor the addition of the phosgene liquid stream into the top of the distillation column that houses an enrichment section. 
152 does not teach the concentrations of 0.002 wt% to 0.35 wt% of the inert aromatic solvents.
152 does not teach the one of an aliphatic, cycloaliphatic or araliphatic isocyanate contains more than 0 ppm but less than 10 ppm of hexachlorobenzene.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 152 to arrive at the instant invention with a reasonable expectation of success.
For example, the ordinary artisan would have performed a phosgenation reaction involving phosgene and the instant amine (see 152 Example 5, par.35) to produce the corresponding isocyanate and recycle a gaseous phosgene stream having 0.2 wt% back to the phosgenation reaction with fresh phosgene having 0.5 wt% or less. 
The ordinary artisan would have done so with a reasonable expectation of success because 152 teaches (example 5 and above cited disclosures) to do so. Upon doing so and combining the above cited teachings of 152, the ordinary artisan would have arrived at the instant invention.
It would have been obvious to additionally use fresh phosgene with the recycled phosgene because 152 teach fresh phosgene can be utilized (example 1 and paragraphs 128 through 130).
Concerning the fresh phosgene containing 0.5 wt% or less of the inert aromatic solvent, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
The temps., pressures, wt %’s taught by 152 overlap the instant temps., pressures, wt %’s. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning the residence time, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the concentrations of 0.002 wt% to 0.35 wt% of the inert aromatic solvents, 152 teaches (par. 101) ranges of the inert solvent in the phosgene as low as at least 5ppm which encompass or overlap the instant concentrations. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” The conversion of 0.002 wt% to 0.35 wt% to ppm are as follows. 10,000ppm=1% X (0.002 wt% to 0.35 wt%) = 20ppm to 3500ppm.
Concerning the ppm concentration of the hexachlorobenzene, this limitation is met because the processes arrived at by the ordinary artisan via the combinational teachings of 152 are substantially identical to those of the invention. As argued above, the ordinary artisan would have practiced substantially identical steps, as those in the instant invention. Therefore, the products arrived at by the ordinary artisan would have been substantially identical to those of the prior art and would have contained the hexachlorobenzene at more than 0 ppm but less than 10 ppm. 

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant disagrees with the Examiner's contention regarding Bruns et al. and 
respectfully reminds the Examiner of the Federal Circuit's admonition given against hindsight reconstruction in In re Rouffet, 149 F.3d 1350, 1357, 47 U.S.P.Q.2d 1453, 1458-9 (Fed. Cir. 1998)…

	Examiner’s response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the current rejection a successful obviousness argument was written.

Applicant argues:
Applicant contends that in the cited [0019], Brettschneider et al. also mention a variety of other processes other than the phosgenation of amines as a source for the 

Examiner’s response:
U.S. Pat. Pub. 2008/0264253 ( Brettschneider et al.) teach the following.

    PNG
    media_image9.png
    250
    631
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    143
    627
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    134
    610
    media_image11.png
    Greyscale



Applicant argues:
Applicant argues reference 253 does not mention this to be a gas phase phosgenation process.
On the contrary, in 2008 and even today, those of ordinary skill in the art are aware that most isocyanates are produced in liquid phase processes in which the reaction takes place in an organic solvent, usually chlorobenzene and/or dichlorobenzene with the reaction times being much longer than in gas phase phosgenations. Consequently, the full chlorination of C6-aromatics which are known to have a relatively high intrinsic stability would be expected in a liquid phase phosgenation rather than in a gas phase phosgenation process. 

	Examiner’s response:
	Reference 253 does not make a distinction regarding the liquid/gas phases and the biproduct profiles of each. Applicant’s accretion that reference 253 was referring to a liquid phase, is not supported by evidence.

	Applicant argues:
The Examiner states that the addition of aromatic hydrocarbons to the amine as well as the presence of aromatic hydrocarbons in the phosgene are optional in nature 

	Examiner’s response:
Working example 5 of reference 152 (Bruns et al) teach purification of the recovered phosgene via a stripping column. The resulting phosgene has a solvent concentration of 0.2wt%. Consequently, an ordinary artisan would have the motivation the applicant is arguing against.
	Concerning the energy input being required to reduce the solvent content of the recovered phosgene stream as taught by 152 (par. 101), the full text surrounding this teaching is as follows.

    PNG
    media_image12.png
    608
    843
    media_image12.png
    Greyscale

The above teaching allows for low levels of solvent as currently claimed.

Applicant argues:
Examiner's attention to the U.S. Pat. Pub. 2018/194720 in the name of Steffens et al. (US equivalent of WO 2017/009311 as mentioned in the instant Specification) which has the same assignee as Bruns et al. and has a common inventor. This patent was first filed years after Bruns et al. and was published before the instant invention was filed. In [0100], the solvent content in the recovered gaseous phosgene stream is described as 1 percent by mass to 15 percent by mass, preferably 2.5 percent by mass to 10 percent by mass and particularly preferably 3 percent by mass to 7.5 percent by mass. If it were obvious for one of ordinary skill from Bruns et al., with or without Brettschneider et al., to reduce the content to less than 0.35 wt%, then this teaching surely would have found its way into Steffens et al. however, the opposite is the case. 

Examiner’s response:
Whether the lower bounds of the solvent content in the respective phosgene stream have moved away from the very lower limits mentioned in 152 in view of Steffens et al., working example 5 of reference 152 teach purification of the recovered phosgene via a stripping column. The resulting phosgene has a solvent concentration of 0.2wt%.

Applicant argues:
As the Examiner noted, when ascertaining the difference, the working example 5 differs from the instant invention in many aspects. Therefore, applicant respectfully contends that it cannot serve as a basis to render the present invention unpatentable over Bruns et al. Despite not teaching a quenching step and dealing with an aromatic isocyanate being very different from the aliphatic, cycloaliphatic or araliphatic isocyanates of the present invention, the Examiner's attention is directed to the missing phosgene recycle into the reactor. 

Examiner’s response:
Working example 5 of 152 details the recovery of the product stream and phosgene with a solvent concentration of 0.2wt%. Moreover, the examiner did not solely 
Concerning the missing phosgene recycle, 152 teaches (par. 136) to recycle the phosgene gas stream to the phosgenation reaction. Additionally, 152 is not missing a recycling step. See “Phosgene Recycling (Step d))” and paragraph 120 of reference 152. 

Applicant argues:
Example 1 does not explicitly mention a solvent content, but as phosgene and HCl together account for 98.8 wt% of the gas stream, one could assume that the majority of the balance of 1.2 wt% is solvent, much more than in example 5. That is, starting from the disclosure of example 5, closing the loop would likely bring the solvent content up to levels outside what is instantly claimed. Additional effort would be needed to bring the content down, but as mentioned before, there is no motivation to be found in Bruns et al. for one of ordinary skill to do so.

Examiner’s response:                                                                                            Working example 5 of 152 details the recovery of the product stream that yields phosgene with a solvent concentration of 0.2wt%. This is motivation to arrive at currently claimed solvent concentrations. 

Conclusion
Claims 1 and 5-9 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628